Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 Claims 2, 14-15 and 18 have been canceled.  Claims 1, 3-13 and 16-17 are still at issue and are present for examination.
Applicants' arguments filed on 4/27/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13 and 16-17 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention according to previous office action. In traversal of this rejection applicant mentions that he/she has recited that in step(b) of claim 1, an aqueous medium comprising enzymes, fungi and hydrophobins and hence,  claim 1 (and its dependent claims 3-13, 16-17) are now clear. This argument was found unpersuasive. 
While applicant’s recitation of underlined region in claim 1 is appreciated, the examiner maintains that claim 1 remains confusing because firstly, step(a) which involves growing the fungi in an aqueous culture medium, also inherently produces hydrophobins as well as enzymes and fungi because, it is totally possible that “carbon-based growth substrate” (for which no definition could be found in the disclosure) and “inductive carbon bases substrate” are identical. Therefore, it is unclear how said amendment recited in part)b) clarifies the claims. Applicant must bear in mind that no enzyme separation is occurring in base claim 1 at all and the focus of said claim is merely directed to isolation of hydrophobins and reintroduction of some of said hydrophobins in step(a) for growing fungi cells. The only enzyme separation step begins to appear in claim 4. In view of said fact, applicant may consider amending  the preamble with recitation of “enzyme and  hydrophobin preparation” or “a method of producing enhanced levels of cellulolytic enzymes in the presence of hydrophobins.” or something equivalent. Thirdly, it is unclear as how much is a “portion” as recited in steps (c-d) of claim 1, as no definition for said term can be found in the specification. Applicant may clarify said term by stating “20%”, “30%”, “5%” etc.,  based on the support provided in the disclosure.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, it is unknown how hydrophobins may be introduced “sequentially” throughout duration of step(a) and what exactly are said sequences.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, step(b) is confusing. It is indefinite as what applicant means by “the water of culture medium coming totally or partly from said filtrate”. As applicant is aware, claim 1 does not mention any “water”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 16-17 remain are rejected under 35 U.S.C. 103 as being unpatentable over Chaabane (cited previously) in view of Ostermann (cited previously) further in view of Bodo (US2012/0220009, 8/2012). In traversal of the cited art rejection applicant argues that the examiner agreed that the recycle of hydrophobins was not taught in the prior art and she basically cited the art because the claims were unclear. Hence, in view of current amendments made to the claims , the 103 rejection of record should be withdrawn.
This argument was fully considered but found be unpersuasive, because firstly, the amendments made to base claim 1 are still insufficient to render the claim definite (see above). Secondly applicant’s amendment necessitated citing new art which is cited and elaborated as shown below:
Chaabane teaches a process for production of hemicellulolytic enzymes and hydrophobins comprising:
 (a) growing T. reesei cells in a stirred, aerated tank comprising an aqueous culture medium containing biomass, said biomass comprising an inductive substrate (such as cellulose etc.) and 
(b) producing enzymes and inherently hydrophobins.
 Said reference does not focus on hydrophobins and fails to mention the following:
 1)  a step (c ) of this invention comprising separating the hydrophobins from step (b) by filtration and 
2) step (d) of this invention comprising reintroducing a “portion” of the filtered hydrophobins obtained in step (c)  into step(a) above.
Ostermann teaches that aeration and stirring in culture medium is problematic during fermentation as they may cause cell wall breakage and loss of viable cells. Said reference teaches that hydrophobins (specially type II) from T. reesei have the ability to reduce surface tension at the gas/liquid interface, thereby protecting cells from shear stress damage and hydrophobin addition to fermentation tank even improves growth of cultured cells. However, said reference does not mention separating (filtering) and recycling hydrophobins produced during fermentation by T. ressei cells.
Bodo teaches about a process for isolation and concentration of proteins including enzymes, such as alpha amylase and hydrophobins (which may be obtained from T. reesei, see page 4) using cross flow filtration. A feature of Bodo’s method is disclosed to be that (see abstract) the protein of interest is retained by a cross-flow membrane under certain conditions that allow retention, while under other conditions the protein passes through the membrane.
 In Example 1, Bodo teaches that to recover the protein of interest (i.e. hydrophobins) from the fermentation broth, the pH and temperature of the broth was adjusted and the broth was then fed into the retentate tank of a cross flow microfiltration apparatus, wherein by adjusting current flow, pH and temperature during diafiltration the vast majority of hydrophobins was retained with the cells. According to Bodo, the permeate (which inherently is in aqueous phase obtained from growth and enzyme production steps containing some hydrophobins) was directed back (recycled) to the retentate tank while the diafiltered broth pH was raised to 6.2 with NaOH. After defiltration with 320 Kg of water and concentrating the broth, the final permeate was collected and said permeate was estimated to contain 91% hydrophobins. 
Before the effective fling date of this invention, it would have been obvious to one of ordinary skill in the art to start with the method of Chaabane and given the guidance of Osterman, separate and recycle some its hydrophobins according to the teachings of Bodo. One of ordinary skill in the art is motivated in optimizing wellbeing and growth of T. reesei cells during fermentation by following Ostermann’s advice by adopting the  method of Bodo. This is  because, firstly, as Ostermann mentioned previously, hydrophobins have a protection and promoting effect on cell growth and secondly this effort is economically attractive as the purchase of hydrophobins will no longer be necessary, rendering this invention obvious.
One of skill in the art has a reasonable expectation of success in starting with the method of Chaabane and following Ostermann’s advice, combining it the method of Bodo because such procedures were fully established in the prior art, before the effective filing of this application.
Finally, as stated previously, regarding the limitations recited in claims 3-13 and 16-17, it should be noted that said limitations remain obvious in view of the totality of art combination cited above and the state of prior art before the filing of this application.
No Claims is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656